The decision of this court, handed down on Friday, February 25, 1927,  is amended so as to read as follows: Upon reargument, order granting defendant’s motion for judgment on the pleadings modified by adding thereto a provision granting leave to plaintiff to serve an amended complaint within twenty days after service of order made upon this decision, upon payment of costs to date; and as so modified the order is affirmed, without costs. In the event that plaintiff complies with the terms of said modification, and serves said amended complaint, the judgment appealed from is vacated, without costs. In default of compliance with said conditions, the order and judgment appealed from are affirmed, with costs. Kelly, P. J., Manning, Young, Lazansky and Hagarty, JJ., concur.